        Case 3:20-cv-01111-VLB Document 38 Filed 09/09/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

                                   :
STEPHANIE WASHINGTON               :                CIVIL ACTION NO.
                                   :
                PLAINTIFF          :                3:20-cv-01111 (VLB)
                                   :
                                   :
                                   :
v.                                 :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED :
LLC.                               :                SEPTEMBER 9, 2020
                DEFENDANTS         :
                                   :

                               MOTION TO DISMISS

      Pursuant to Fed. R. Civ. P. 12(b)(6), the defendants, Yale University, Ronnell

Higgins, and Terrance Pollock, hereby move dismiss the Seventh, Eighth and

Thirteenth Counts of the plaintiff’s August 6, 2020 Amended Complaint (Document

No. 15) for failure to state a claim upon which relief may be granted.

      As set forth more fully in the accompanying memorandum of law, the

Seventh Count should be dismissed because Yale University cannot be held liable

to plaintiff solely based on its employee’s alleged violation of 42 U.S.C. § 1983. The

Eighth Count should be dismissed because Conn. Gen. Stat. § 7-465, by its plain

language, is applicable only to municipalities and cannot be applied to a private

entity such as Yale University. Finally, the Thirteenth Count should be dismissed
         Case 3:20-cv-01111-VLB Document 38 Filed 09/09/20 Page 2 of 3




because it does not state a viable Monell claim against either Yale University or

Ronnell Higgins in that the plaintiff has failed to identify a specific policy or custom

that directly caused the plaintiff’s alleged deprivation of rights and the plaintiff has

failed to allege facts sufficient to establish deliberate indifference. The Thirteenth

Count does not state a viable claim under 42 U.S.C. § 1983 against Ronnell Higgins

for the additional reason that the plaintiff has failed to allege facts to support a

claim of his personal involvement in the subject incident so as to trigger personal

liability for the actions of his subordinate officer.

      Accordingly, the defendants respectfully request that this Court grant their

Motion to Dismiss the Seventh, Eighth, and Thirteenth Counts of the plaintiff’s

Amended Complaint.




                                         THE DEFENDANTS,
                                         YALE UNIVERSITY, RONNELL HIGGINS, and
                                         TERRANCE POLLOCK

                                      By:                  /s/
                                        PATRICK M. NOONAN – CT00189
                                        MATTHEW H. GEELAN – CT26934
                                        DONAHUE, DURHAM & NOONAN, P.C.
                                        Concept Park
                                        741 Boston Post Road, Suite 306
                                        Guilford, CT 06437
                                        Telephone: (203) 458-9168
                                        Fax:        (203) 458-4424
                                        Email:      pnoonan@ddnctlaw.com




                                            2
        Case 3:20-cv-01111-VLB Document 38 Filed 09/09/20 Page 3 of 3




                                  CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was
filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through
the court’s CM/ECF System.




                                              ____________/s/________________
                                                     Patrick M. Noonan




                                          3
